Citation Nr: 1301453	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) (claimed as head trauma), to include an acquired psychiatric disorder.  

2.  Entitlement to service connection for disorders of the arms, legs and spine (claimed as "body arthritis" and residuals of a motor vehicle accident).  

3.  Entitlement to service connection for a lung disorder (claimed as asbestosis), to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1977 and from January 1980 to February 1986.  He also had more than seven months of inactive service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 27, 2008, in Little Rock, Arkansas, before a member of the Board who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  

In September 2009 and March 2011, the Board remanded the case for further development.  That development was completed, and the case was returned to the Board for appellate review.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was advised in a May 2012 letter that he was entitled to an additional hearing, as the Board no longer employed the Board member who conducted the August 2008 hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  Later that month, the Veteran indicated that he wished to present oral testimony in support of his claims at hearing before another member of the Board.  See a May 2012 statement from the Veteran.  
In light of the Veteran's May 2012 request, in July 2012, the Board remanded the Veteran's case so that he may be afforded an appropriate hearing.  Such a hearing was held on August 13, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is signing this determination.  A transcript of the hearing testimony is in the claims file.  The Veteran's case has been returned to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Characterization of the issues on appeal

In November 2006, the Veteran submitted claims to establish service connection for asbestosis and "head trauma" as well as a petition to reopen a previously denied claim to establish service connection for "body arthritis" stemming from an in-service motorcycle accident.  See a November 2006 statement from the Veteran.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.  

In light of the Court's decision in Clemons and the medical evidence of record, the Board has recharacterized the issues on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.  As will be discussed below, the Board is remanding these matters for further development, and thus, the Veteran is not prejudiced by the Board's actions.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Reasons for Remand:  To verify the nature and dates of the Veteran's service, to obtain the Veteran's complete personnel and treatment records pertaining to his service in the Army Reserves, to provide the Veteran with complete notice, to allow for the initial consideration of additional evidence by the RO/AMC, to afford the Veteran appropriate VA examinations and to obtain medical opinions.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Initially, the Board notes that the dates and nature of the Veteran's service in the Army Reserves are unclear.  In particular, the record does not document his periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) during his service in the Army Reserves.  Therefore, the RO/AMC should make an attempt to verify the nature and dates of the Veteran's Reserve service. 

To that end, the Board notes that the Veteran's Reserve service personnel records and treatment records are not associated with the claims file.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete Reserve personnel and treatment records.

Also, the Board notes that there is pertinent medical evidence associated with the Veteran's VA claims file that has not been reviewed by the RO and/or AMC in the first instance.  Specifically, in the March 2011 Remand, the Board instructed the AMC to obtain and associate with the Veteran's VA claims file all outstanding records of VA treatment.  The AMC's subsequent request for such records was fruitful, and among the records associated with the Veteran's VA claims file are records from the in North Little Rock VA Medical Center (VAMC) (Eugene J. Towbin Healthcare Center) dated from August 2006 to March 2011 and records from the Little Rock VAMC (John L. McClellan Memorial Veterans Hospital) dated from January 2010 to November 2010.  However, review of the readjudications of the Veteran's claims reflects that the VA treatment records from the North Little Rock VAMC have not been reviewed in the first instance by the RO or AMC, and the Veteran did not submit a waiver of initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Also, as noted in the Introduction, the Board has recharacterized the Veteran's claim to establish service connection for "head trauma" and expanded it to include any diagnosed acquired psychiatric disorder pursuant to the Court's holding in Clemons.  This was done because the Veteran has asserted that he experiences psychiatric symptomatology as well as headaches, dizziness and blurred vision as a result of his in-service head injuries.  See a January 2007 statement from the Veteran as well as the August 2012 hearing transcript at page 8.  Further, the medical evidence of record includes diagnoses of major depressive disorder, posttraumatic stress disorder (PTSD) and a mood disorder which may be secondary to the Veteran's in-service head injuries.  See e.g., VA examinations dated in July 1998 and August 1999 as well as a VA outpatient treatment record dated in December 2010.  

While the Veteran was afforded a VA examination in connection with this claim in April 2011, as instructed by the Board in the March 2011 Remand, review of this examination reflects that such was conducted as a neurological examination, the examiner specifically stated that a TBI protocol examination was not conducted and the nature and etiology of the Veteran's psychiatric symptomatology was not discussed.  See the April 2011 VA examination report.  As such, the April 2011 VA examination is inadequate for the purposes of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

In light of the deficits of the April 2011 VA examination and the expansion of the Veteran's claim pursuant to the Court's holding in Clemons, the Board concludes that the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of any current residuals of a TBI, to include physical and psychiatric manifestations.  

Further, the Board observes that, during the pendency of the Veteran's appeal, VA amended the regulations governing service connection for PTSD, 38 C.F.R. § 3.304(f), by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  While it does not appear that the amendment to 38 C.F.R. § 3.304(f) would impact the Veteran's PTSD claim, since the claim is being remanded for other matters, the RO/AMC should provide the Veteran with the recent amendment to 38 C.F.R. § 3.304(f). 

If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Also, in the March 2011 Remand, the Board instructed that the Veteran was to be provided a VA examination to determine the nature and etiology of a current "asbestos-related disease."  However, in light of the Veteran's assertions that he has been diagnosed with chronic obstructive pulmonary disease as well as a March 2011 VA x-ray reports reflecting healed granulomas in his lungs, the Board has expanded the Veteran's claim to include consideration of whether he has any lung disorder which may be the result of his service, to include his exposure to asbestos, which was conceded by the RO.  See a March 2011 VA x-ray report and the August 2012 hearing transcript at page 17.  Review of the April 2011 VA respiratory examination report reflects that the examiner, after a review of the evidence of record, did not identify an "asbestos-related lung disease," and thus, no respiratory diagnosis was rendered and pulmonary function testing (PFT's) were not completed.  See the April 2011 VA respiratory examination report.  Further, the examiner did not discuss the etiology of the healed granulomas identified in the March 2011 VA x-ray report.  

In light of the deficits of the April 2011 VA respiratory examination as well as the expansion of the Veteran's claim to include all lung disorders, the Board finds that the April 2011 VA respiratory examination is inadequate for the purpose of adjudicating the Veteran's claim, and thus, he should be afforded another examination.  See Barr, supra.  

Finally, as these claims are being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VAMC's in Little Rock, Arkansas, and North Little Rock, Arkansas.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must also request any and all VA treatment records pertaining to the Veteran from the VAMC in Little Rock, Arkansas, (John L. McClellan Memorial Veterans Hospital) dated from November 2010 to the present, and the North Little Rock VAMC (Eugene J. Towbin Healthcare Center) dated from March 2011 to the present.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the amendments to 38 C.F.R. § 3.304(f), effective July 13, 2010.  A copy of the letter should be sent to the Veteran's representative. 

3.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete personnel and treatment records pertaining to the Veteran's service in the Army Reserves.  In particular, the RO/AMC should request verification of the dates of the Veteran's Reserve service, to include the dates for each period of active duty for training and inactive duty training that he attended.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

4.  The RO/AMC must afford the Veteran an appropriate VA examination to determine the nature and etiology of any physical and psychiatric manifestations of his in-service head injuries.  All necessary testing, to include psychological, cognitive and psychiatric testing and an MRI of the Veteran's brain must be completed.  After all necessary testing is completed as well as a physical and mental examination of the Veteran and a complete review of the VA claims file, the examiner must address the following:  

a.  Identify all current physical manifestations of the Veteran's in-service head injury, to specifically include dizziness, memory loss, headaches and blurred vision.  If any such symptomatology is not identified, such must be ruled out.  

b.  Identify all diagnoses on Axes I and II.  

c.  For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning an approximate date of onset.  

d.  For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning whether such is at least as likely as not the result of the Veteran's in-service head injuries (motorcycle accident and a locker falling on him.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The RO/AMC must afford the Veteran an appropriate VA examination to determine the nature and etiology of any respiratory disorder identified.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Pulmonary function tests (PFT's) MUST be completed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions. 

The examiner should identify all current respiratory disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's service, to include his in-service exposure to asbestos.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


